Citation Nr: 0117182	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-03 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether an October 1947 rating decision was clearly and 
unmistakably erroneous in not granting service connection and 
assigning a disability rating for osteomyelitis with 
sequestrectomy of the right humerus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran, who served on active duty from December 1943 to 
June 9, 1945, was wounded in action in October 1944.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
February 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, in 
which the RO determined that an October 1947 rating decision 
was not clearly and unmistakably erroneous in not granting 
service connection for osteomyelitis and assigning a separate 
disability rating for the disorder.  The veteran perfected an 
appeal of that decision.

FINDINGS OF FACT

1.  In an October 1947 rating decision the RO recharacterized 
the veteran's service connected residuals of a gunshot wound 
to the right shoulder (previously rated as traumatic 
arthritis with partial ankylosis) as residuals of a gunshot 
wound to the right shoulder, with a severe injury to muscle 
group III, assigned a 40 percent rating effective June 10, 
1945; and residuals of a fracture of the head and upper shaft 
of the right humerus, with two-inch shortening of the 
humerus, limited motion of the shoulder, and secondary 
arthritis, assigned a 30 percent rating effective June 10, 
1945.  The RO did not grant service connection for 
osteomyelitis with sequestrectomy of bone fragments from the 
humerus.

2.  The veteran has raised a valid claim of clear and 
unmistakable error in the October 1947 rating decision by 
asserting that the law then in effect was incorrectly applied 
to the facts as they were then known.

3.  Analysis of the evidence of record when the October 1947 
decision was rendered, in the context of the law then in 
effect, does not compel the conclusion that the decision was 
in error.



CONCLUSION OF LAW

The October 1947 rating decision was not clearly and 
unmistakably erroneous in not granting service connection for 
osteomyelitis and assigning a separate rating for that 
disorder.  38 U.S.C. § 705 (1946); 38 U.S.C.A. §§ 5109A (West 
1991 and Supp. 2000); 38 C.F.R. § 3.105(a) (2000); Veterans' 
Regulation No. 2(a), Pt. II, Par. III, and Department of 
Veterans Affairs Reg. 1008 (effective January 25, 1936 to 
December 31, 1957); Public Law No. 2, 73rd Congress, 
Veterans' Regulation No. 3(a) (1933), Part I, Schedule for 
Rating Disabilities, 1945 Edition, The Musculoskeletal 
System, Par. 4.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Factual Background

The service medical records show that in October 1944 the 
veteran incurred a compound, comminuted fracture of the 
proximal third of the right humerus as the result of a 
gunshot wound, when he was wounded in action while serving in 
the European theater.  His wound was initially dressed and 
treated with sulfa by a medical corpsman, after which he 
walked to an aid station in the rear, where the wound was re-
dressed.  He was then shipped to the evacuation hospital, 
where an X-ray was initially conducted and surgery was 
performed approximately 12 hours after the injury.  The wound 
was then debrided and a cast applied, and four days later the 
veteran was shipped by hospital train to another hospital 
where the cast was changed.  He was kept there approximately 
one week, without any treatment other than for his symptoms, 
and was shipped back to the United States on October 20, 
1944.  

The veteran arrived at the Halloran General Hospital in New 
York on November 7, 1944, at which time his cast was removed.  
An annotation on entering the hospital indicates that the 
cast was fowled profusely.  He began receiving regular 
treatments with penicillin.  There was slight drainage from 
the wound at that time.  An X-ray 


showed the bone fragments to not be in alignment.  The 
fracture was manipulated in a closed procedure under 
anesthesia and an airplane splint applied.  An X-ray study on 
November 10, 1944, revealed at least two very dense fragments 
in the injured area that had the appearance of devitalized 
fragments.  Following closed manipulation of the fracture, he 
was transported by air to Barnes General Hospital in 
Vancouver, Washington, on November 21, 1944.

The records from Barnes General Hospital disclose that an 
examination on December 1, 1944, showed that the wound on the 
posterior shoulder was well healed, but that the wound on the 
front of the shoulder was still open and granulating.  The 
examiner described the wound on the front of the shoulder as 
clean, with very little discharge.

On December 19, 1944, a sequestrectomy was performed.  The 
pre-operative record indicates that the preparation for the 
procedure was routine, with the annotation of a "dirty case," 
and the preoperative diagnosis was compound, comminuted 
fracture of the upper right humerus.  The sequestrectomy 
revealed a rather large fragment in the base of the wound 
sinus that did not appear to be dead.  No sequestra were 
found loose in the sinus, although all parts of the sinus 
were searched.  The wound was then packed and a dressing 
applied.  The records show that the veteran received 
sulfadiazine for approximately two weeks following the 
December 1944 sequestrectomy.  

The wound was re-dressed on December 23, 1944, and the 
treating physician noted a moderate amount of purulent-
sanguinous drainage from the wound and that the veteran was 
on sulfadiazine therapy.  The wound was continuing to drain 
on December 29, 1944, and the wound was probed for sequestra 
on January 6, 1945, but none were found.  An annotation on 
January 24, 1945, shows that there was very slight drainage 
from the wound on the right shoulder.  On February 24, 1945, 
the wound was completely healed, and an X-ray study showed 
the bone fragments to be solidly united.  The veteran 
continued to be hospitalized and afforded physical therapy 
until June 5, 1945, when he was separated from service with a 
Certificate of Disability for Discharge with diagnoses of a 
compound comminuted fracture of the 


neck and head of the right humerus; traumatic arthritis of 
the right shoulder with partial ankylosis, secondary to the 
fracture; and a sequestrectomy of the head of the right 
humerus.  The service medical records do not include any 
reference to osteomyelitis or a bone infection.

Based on the evidence in the service medical records, in a 
June 1945 rating decision the RO granted service connection 
for traumatic arthritis of the right shoulder with partial 
ankylosis, due to the gunshot wound, and assigned a rating of 
50 percent for the disorder effective with the veteran's 
separation from service.  The veteran was notified of the 
June 1945 rating decision.  He did not appeal, and that 
decision is final.  Veterans' Regulation No. 2(a), Pt. II, 
Par. III, and Department of Veterans Affairs Reg. 1008 
(effective January 25, 1936 to December 31, 1957).  The 
veteran has not raised any claim regarding the validity of 
the June 1945 rating decision.

The veteran underwent a VA examination in June 1947, at which 
time he denied having received any medical treatment or 
examination since his separation from service.  Examination 
at that time revealed a two and a half inch, well healed scar 
on the posterior aspect of the right shoulder that was freely 
movable without any loss of the underlying tissue.  There was 
also a three-inch tender scar on the anterior aspect of the 
shoulder that was fixed to the little remaining underlying 
tissue and to the humerus itself.  The examiner described a 
great loss of the underlying soft tissue, in that the entire 
deltoid muscle was absent due to traumatic loss or atrophy.  
Movement of the shoulder joint produced pain and crepitus.  
There was no evidence of neurological injury.  Motion of the 
right shoulder was limited to 45-50 degrees of abduction, 
20 degrees of rotation, 70 degrees of flexion, and 30 degrees 
of extension.  The examiner also documented a two-inch 
shortening of the right humerus.  The relevant diagnoses were 
traumatic arthritis due to a gunshot wound, with partial 
ankylosis of the right shoulder; and symptomatic cicatrix, 
adherent with loss of underlying tissue.  

Based on the results of the June 1947 examination, in an 
October 1947 rating decision the RO re-characterized the 
service-connected disabilities as residuals of a 



gunshot wound to the right shoulder with severe injury to 
muscle group III, rated at 40 percent effective June 10, 
1945; and a fracture of the head and upper shaft of the right 
humerus, with two-inch shortening and limitation of shoulder 
motion and secondary arthritis, rated at 30 percent effective 
June 10, 1945, for a combined rating of 60 percent.  The 
effective date was the day following the veteran's separation 
from service.  

In an August 1998 statement the veteran's representative 
asserted that the October 1947 rating decision was clearly 
and unmistakably erroneous in not granting service connection 
and a separate 30 percent rating for the sequestrectomy.  He 
noted the reference in the service medical records to 
purulent drainage from the wound from November 1944 to 
February 1945, and the evidence of the sequestrectomy in 
December 1944.  He referred to the diagnostic code pertaining 
to osteomyelitis in the 1945 edition of the Rating Schedule, 
noting that a 30 percent rating was provided for a definite 
involucrum or sequestrum with or without a discharging sinus.  
He also claimed that the 30 percent rating should have been 
in effect from 1947 to the present, because the Rating 
Schedule indicated that a sequestrectomy was not to be 
considered a cure for osteomyelitis.

The veteran underwent a VA examination in October 1998 that 
was performed by a physician assistant (PA).  The examination 
included a review of the service medical records.  Based on 
that review the examiner noted that, according to the service 
medical records, the veteran had been treated with 
sequestrectomy and given long term antibiotics for an open 
fracture and chronically draining wound.  The examiner noted 
that the term "osteomyelitis" had not been used in the 
operation report, but that the veteran was noted to have a 
bony sequestrum removed.  The examiner stated that these were 
all signs and symptoms and consistent with osteomyelitis 
although that diagnosis was not used.  The examiner concluded 
that based on that history he believed it was as likely as 
not that there was evidence of osteomyelitis in service and 
that the sequestrectomy seemed to place the osteomyelitis in 
long term remission.  The examiner noted that osteomyelitis 
had not recurred and that there present sign of it.  




The RO also provided the veteran a VA neurology examination 
in November 1998, which resulted in a diagnosis of status 
post gunshot wound to the right shoulder, complicated by 
osteomyelitis.

The veteran provided testimony before a Decision Review 
Officer in June 1999 and a member of the Board in March 2001.  
In his hearing testimony and substantive appeal, he stated 
that when he was transported from Europe to the United States 
he was given no medical treatment for two weeks, and that the 
evidence of having a purulent wound, a "dirty case," and 
receiving ongoing treatment with penicillin was evidence of 
having had osteomyelitis.  He asserted that the fracture took 
so long to heal because of an infection, and that it did not 
begin to heal until after the sequestrectomy.  He claimed 
that the evidence clearly showed that he had a chronic bone 
infection as a result of the gunshot wound, which was 
supported by the VA examiners in October and November 1998.  
He asserted that the evidence of having undergone a 
sequestrectomy in service was compelling evidence that he had 
osteomyelitis and that, in accordance with the Rating 
Schedule then in effect, service connection and a 30 percent 
rating should have been assigned in 1947.  The hearing 
transcripts are of record.

Duty to Assist

The statute pertaining to VA's duty to assist a claimant in 
developing the evidence in support of a claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the claimant of the evidence needed to 
substantiate the claim and to assist the claimant in 
obtaining the relevant evidence if a reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).  




In the February 1999 rating decision and the December 1999 
statement of the case the RO informed the veteran as to the 
factual and legal basis for the determination that the 
October 1947 decision was not based on clear and unmistakable 
error.  The veteran has been given the opportunity to submit 
evidence and arguments in response to that notice, and has 
done so.  Because the resolution of his appeal must be based 
on the evidence of record and the law in effect in 1947, VA 
has no further duty to notify the veteran of the evidence 
required to substantiate his appeal or to assist him in 
developing evidence, in that no reasonably possibility exists 
that such assistance would aid him in substantiating his 
claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) (strict 
adherence to procedural rules is not required if no benefit 
would flow to the veteran).  

Laws and Regulations

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C. § 705; 38 U.S.C.A. §§ 5109A; 38 C.F.R. § 3.105; 
Veterans' Regulation No. 2(a), Pt. II, Par. III, and 
Department of Veterans Affairs Reg. 1008 (effective January 
25, 1936 to December 31, 1957).

The analysis of whether a decision was clearly and 
unmistakably erroneous is based on whether the correct facts, 
as they were known at the time, were not before the 
adjudicator, rather than a disagreement on how the facts were 
interpreted, or that the pertinent statutory or regulatory 
provisions were incorrectly applied.  In order to constitute 
clear and unmistakable error the error must be undebatable 
and of the type that, had it not been made, would have 
manifestly changed the outcome of the case at the time it was 
made.  The determination of whether a decision contained 
clear and unmistakable error must be based on the record and 
law that existed at the time the decision was rendered.  
Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. 
Principi, 3 Vet. App. 310 (1992). 




In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium).  If the veteran fails to identify the specific 
error or does not show, assuming his allegations to be true, 
that the outcome of the case would have been manifestly 
different, the claim that a prior decision was based on clear 
and unmistakable error should be denied as a matter of law.  
See Luallen v. Brown, 8 Vet. App. 92, 96 (1995). 

In order to show that a clear and unmistakable error occurred 
the evidence must show that the law was incorrectly applied 
to the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, 179 F3d. 1378 (Fed. Cir. 1999).  
If the veteran raises a valid claim of clear and unmistakable 
error, the question of whether a given decision was based on 
clear and unmistakable error is to be determined based on the 
facts of the case.  See Rivers v. Gober, 10 Vet. App. 469 
(1997).

Analysis

As an initial matter the Board finds that the veteran has 
raised a valid claim of clear and unmistakable error by 
asserting that compelling evidence was before the RO in 
October 1947 that should have resulted in the grant of 
service connection and the assignment of a disability rating 
for osteomyelitis.  See Crippen v. Brown, 9 Vet. App. 412, 
421 (1996).  He contends that had the law in effect been 
properly applied to the facts as they were known, the outcome 
of the decision would have been manifestly different in that 
service connection and a compensable rating would have been 
granted for osteomyelitis.  The analysis as to whether the 
October 1947 decision was clearly and unmistakably erroneous 
is dependent upon whether the law was, in fact, incorrectly 
applied to the evidence then of record.  Bustos, 179 F3d. 
at 1378.



In his June 1945 application for VA disability benefits, the 
veteran claimed entitlement to compensation for the residuals 
of the in-service gunshot wound, which incorporated all of 
the residuals of the injury.  In the June 1945 rating 
decision the RO interpreted the available evidence as showing 
that service connection was warranted for traumatic arthritis 
and limited motion of the right shoulder.  The RO did not 
grant service connection or assign a rating for 
osteomyelitis.  As previously stated, the veteran has not 
raised any claims regarding the validity of the June 1945 
rating decision.

The June 1947 examination, which resulted in the re-
definition of the service-connected disability and an 
increased rating, was conducted as a periodic review.  The 
effective date of the increase was made retroactive to June 
10, 1945, the day following the veteran's separation from 
service.  The veteran did not appeal that decision and did 
not again claim entitlement to benefits based on his gunshot 
wound until June 1967, when he raised the issue of special 
monthly compensation based on loss use of the right upper 
extremity.  The RO replied but the veteran abandoned that 
claim.  

Clear and unmistakable error will be found if there was an 
error in a prior adjudication through the application of 
facts or law which were incorrect at the time of their 
application, and that error caused the RO to reach an 
inaccurate result.  Allin v. Brown, 6 Vet. App. 207, 214 
(1994).  A disagreement as to how the evidence was weighed or 
evaluated is not sufficient to show that a prior, final 
decision was clearly and unmistakably erroneous.  Russell, 3 
Vet. App. at 310.

According to the law in effect in 1947, chronic, recurring, 
suppurative osteomyelitis, once clinically identified, 
including the chronic inflammation of bone marrow, cortex, or 
periosteum, was to be considered a continuously disabling 
process, whether or not there was obvious sign of infection.  
Public Law No. 2, 73rd Congress, Veterans' Regulation No. 
3(a) (1933), Schedule for Rating Disabilities, 1945 Edition, 
The Musculoskeletal System, Par. 4.  Diagnostic Code 5000, 
which applied to osteomyelitis, provided a 10 percent rating 
for inactive disease following 


repeated episodes, without evidence of active infection in 
the previous five years.  A 20 percent rating applied if the 
disorder had been manifested by a discharging sinus or other 
evidence of active infection within the previous five years.  
The disorder was rated at 30 percent if evidenced by definite 
involucrum or sequestrum, with or without a discharging 
sinus.  A 50 percent rating applied to frequent episodes with 
constitutional symptoms, and the disorder was rated at 
100 percent if it affected the pelvis or vertebrae, or 
extended into major joints, or with multiple localization, or 
with a long history of intractability and debility, anemia, 
amyloid liver changes, or other continuous, constitutional 
symptoms.  Schedule for Rating Disabilities, 1945 Edition.

The veteran contends that a 30 percent rating should have 
been assigned in October 1947 because a sequestrectomy was 
performed in December 1944.  A sequestrectomy is defined as 
the operative removal of a sequestrum, and a sequestrum is 
defined as a piece of necrotic tissue, usually bone, that has 
become separated from the surrounding healthy tissue.  
Stedman's Medical Dictionary (Online Edition).  The fact that 
service medical records reflect a "sequestrectomy" in 
service, and the presence of a "definite sequestrum" was 
one of the rating criteria for osteomyelitis, does not, 
however, compel the conclusion that the RO erred in not 
granting service connection for osteomyelitis.  

The examiner in October 1998 provided the opinion, based on a 
review of the service medical records, that it was at least 
as likely as not that the veteran had had osteomyelitis 
during service, as shown by the chronically draining wound, 
the treatment with antibiotics, and the performance of the 
sequestrectomy with removal of a bony sequestrum.  Based on 
that opinion, the RO included the term "sequestrectomy" in 
the characterization of the service-connected disability in 
the February 1999 rating decision.  The October 1998 medical 
opinion, however, did not exist at the time of the October 
1947 rating decision and it cannot be considered in 
determining whether the October 1947 rating decision was 
clearly and unmistakably erroneous.  Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001).




The RO is presumed to have considered all of the evidence of 
record when the October 1947 decision was rendered.  Baldwin 
v. West, 13 Vet. App. 1 (1999).  That 
evidence was primarily the veteran's service medical records 
and the report of the June 1947 VA examination.  The service 
medical records do not contain any mention of 
"osteomyelitis" and there is no indication that 
osteomyelitis was ever diagnosed during service.  Although 
the veteran's wound had been described as a  "dirty case" and 
suppurative, the operation report of the sequestrectomy 
states that a fragment found in the base of a sinus "did not 
appear to be dead."  Additionally, it was specifically noted 
that no sequestra were found anywhere else in the sinus.  
Thus, despite characterization of the surgical procedure as a 
"sequestrectomy," the operation report does not confirm 
that any necrotic bone (sequestrum) was found and the 
evidence does not clearly show that the veteran's infection 
was of the bone rather than soft tissue.  While a 
sequestrectomy may be a form of treatment for osteomyelitis, 
the law in effect in 1947 did not compel the conclusion that 
the performance of a sequestrectomy was conclusive evidence 
of the veteran having had osteomyelitis.  Additionally, the 
VA examiner in June 1947 did not indicate that the veteran 
had had osteomyelitis in service, nor did he make any 
findings regarding osteomyelitis based on the examination.  

The veteran did not made any claims regarding osteomyelitis 
prior the October 1947 rating decision.  At the time of that 
decision, the RO did not interpret the service medical 
records or the June 1947 examination report as showing that 
the veteran had had osteomyelitis.  That rating decision was 
reasonable based on the evidence then of record, which was 
lacking a diagnosis of osteomyelitis at any time.  

Clear and unmistakable error is the type of error that is 
"undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed."  Crippen, 9 Vet. App. at 418; Russell, 3 Vet. App. 
at 313.  Because the medical evidence of record in October 
1947 did not undebatably show that the veteran had 
osteomyelitis during (or after) service, the Board concludes 
that the October 1947 rating decision was not clearly and 
unmistakably erroneous in not granting service connection and 
a compensable rating for the disorder.  Rivers, 10 Vet. App. 
at 469.



ORDER

The claim of clear and unmistakable error in the October 1947 
rating decision is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



